DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 3/1/2021, wherein:
Claims 1-12 are currently pending and have been examined.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  “bid value" is misspelled as "bid valve" in claims 4 and 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “a registration module” in claim 1;
“an auction module” in claims 1, 5, and 6;
“a settlement module” in claim 1;
“an interface module” in claim 2;
“a buyer interface” in claims 1-12;
“ a seller interface” in claims 1, 2, 6, 7, 8, and 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof is as follows:
“a registration module” in claim 1 is shown in fig. 1 as part of electronic platform 100, and described in paras. 0012 and 0031 of the specification as “the electronic platform 100 can include…a registration module 120”;
“an auction module” in claims 1, 5, and 6 is shown in fig. 1 as part of electronic platform 100, and described in paras. 0012 and 0031 of the specification as “the electronic platform 100 can include…an auction module 130”;
“a settlement module” in claim 1 is shown in fig. 1 as part of electronic platform 100, and described in paras. 0012 and 0031 of the specification as “the electronic platform 100 can include…a settlement module 140”;
“an interface module” in claim 2 is shown in fig. 1 as part of electronic platform 100, and described in paras. 0012 and 0031 of the specification as “the electronic platform 100 can include…an interface module 110”;
“a buyer interface” in claims 1-12 is described in para. 0013 of the specification as “the interface module may provide a buyer interface and a seller interface”; and in para. 0031 as “The interface module can provide a buyer interface on a buyer device and a seller interface on a seller device. The interface can be provided as an application software on the buyer and seller devices”
“ a seller interface” in claims 1, 2, 6, 7, 8, and 12 is described in para. 0013 of the specification as “the interface module may provide a buyer interface and a seller interface” and in para. 0031 as “The interface module can provide a buyer interface on a buyer device and a seller interface on a seller device. The interface can be provided as an application software on the buyer and seller devices”.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a registration module”.  The limitation is indefinite because it is unclear what structure is associated with the module.  The specification and drawings only describe the registration module in paras. 0012 and 0031 of the specification as “the electronic platform 100 can include…a registration module 120”.  For examination purposes, the “registration module” will be interpreted as part of processor 210; 
Claims 1, 5, and 6 recite the limitation “an auction module”.  The limitation is indefinite because it is unclear what structure is associated with the module.  The specification and drawings only describe the auction module in paras. 0012 and 0031 of the specification as “the electronic platform 100 can include...an auction module 130”.  For examination purposes, the “auction module” will be interpreted as part of processor 210;
Claim 1 recites the limitation “a settlement module”.  The limitation is indefinite because it is unclear what structure is associated with the module.  The specification and drawings only describe the settlement module in paras. 0012 and 0031 of the specification as “the electronic platform 100 can include…a settlement module 140”.  For examination purposes, the “settlement module” will be interpreted as part of processor 210; and 
Claim 1 recites the limitation “an interface module”.  The limitation is indefinite because it is unclear what structure is associated with the module.  The specification and drawings only describe the interface module in paras. 0012 and 0031 of the specification as “the electronic platform 100 can include an interface module 140”.  For examination purposes, the “interface module” will be interpreted as part of processor 210.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for auctioning goods or services which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including sales activities.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-12 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: auctioning goods or services.  The steps of: registers a seller for hosting an auction and buyers for participating in the auction; receives details of goods or services to be auctioned from a seller interface, advertise listing of the auction, receive biddings from a buyer interface, and receive a winning bid; receives an inconvenience deposit from the seller and a winning buyer, deposit the inconvenience deposit in an escrow account, initiate settlement of the sale of the good or service auctioned, and forfeit the inconvenience deposit of the seller or buyer who defaults in the settlement, when considered collectively as an ordered combination, recite the abstract idea of auctioning goods or services. 
For independent claim 12, the claim recites an abstract idea of: auctioning goods or services. The steps of: registering a seller for hosting an auction and buyers for participating in the auction; receiving from a seller interface, details of goods or services to be auctioning; scheduling and listing the auction, receiving from a buyer interface, biddings, and a winning bid; receiving from the seller and a winning buyer, an inconvenience deposit; initiating a settlement of the sale of the good or service auctioned; and forfeiting the inconvenience deposit of the seller or buyer who defaults in the settlement, when considered collectively as an ordered combination, recite the abstract idea of auctioning goods or services.
Independent claims 1, and 7, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including sales activities.  For independent claim 1, the steps of: registers a seller for hosting an auction and buyers for participating in the auction; receives details of goods or services to be auctioned from a seller interface, advertise listing of the auction, receive biddings from a buyer interface, and receive a winning bid; receives an inconvenience deposit from the seller and a winning buyer, deposit the inconvenience deposit in an escrow account, initiate settlement of the sale of the good or service auctioned, and forfeit the inconvenience deposit of the seller or buyer who defaults in the settlement, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as sales activities.  Based on similar reasoning and rationale, the steps of Independent claim 7 also recite Certain Methods of Organizing Human Activity.  Conducting a transaction of goods or services through an online auction is a sales activity.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a seller interface, a buyer interface, and an electronic platform comprising a processor, registration module, auction module, and a settlement module”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-6, and 8-12 recite similar limitations as independent claims 1, and 7; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 2-4, and 8-12 the additional limitations of: provides the buyer interface and seller interface; wherein the buyer interface shows the listing of the auction; wherein the buyers interface shows the starting bid value, last bid value, a plurality of denomination values in the form of clickable icons, the buyer interface permits activating one of the pluralities of denomination values; receiving one of the pluralities of denomination values from the buyer interface and add the one of the pluralities of denomination values to the last bid value; and sending notifications to the seller and the buyers through the seller interface and the buyer interface, wherein the notifications are related to the bidding, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including sales activities, because these further describe the intermediate steps performed by the interfaces.
In claims 5, and 6, the limitations of: receives one of the pluralities of denomination values from the buyer interface and adds one of the pluralities of denomination values to the last bid value; and sends notifications to the seller and the buyers through the seller interface and the buyer interface, wherein the notifications are related to the bidding, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including sales activities, because these further describe the intermediate steps of the process performed by the auction module.  
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the electronic platform, an interface module, the buyer interface, the seller interface, and the auction module”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 7 only recite the additional elements of “a seller interface, a buyer interface, and an electronic platform comprising a processor, registration module, auction module, and a settlement module”.  A plain reading of Figures 1-5, and associated descriptions in the specification in at least: para. 0012 stating “electronic platform may comprise an interface module, a registration module, an auction module, and a settlement module…the interface module may provide a buyer interface and a seller interface…buyer interface can be displayed on a buyer device…seller interface can be presented on the seller device for interacting with the disclosed electronic platform”, para. 0028 of the specification stating “the electronic platform 100 in a hardware environment 200 having one or more processors 210, a memory 220 operably coupled to the one or more processors 210, and a networking circuitry 230…seller device and the buyer devices can connect with the electronic platform 100 through a network 260”, para. 0030 of the specification stating “seller device or the buyer device can include or is embodied by or included in a smartphone, tablet computing device, personal digital assistant (PDA), desktop computer, workstation, or the like”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a seller interface, a buyer interface, and an electronic platform comprising a processor, registration module, auction module, and a settlement module” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, and 7 are directed to an abstract idea. 
Dependent claims 2-6, and 8-12, recite similar additional elements as the independent claims including generic computer components, such as “the electronic platform, an interface module, the buyer interface, the seller interface, and the auction module”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a seller interface, a buyer interface, and an electronic platform comprising a processor, registration module, auction module, and a settlement module” to perform the steps of independent claim 1 for: registers a seller for hosting an auction and buyers for participating in the auction; receives details of goods or services to be auctioned from a seller interface, advertise listing of the auction, receive biddings from a buyer interface, and receive a winning bid; receives an inconvenience deposit from the seller and a winning buyer, deposit the inconvenience deposit in an escrow account, initiate settlement of the sale of the good or service auctioned, and forfeit the inconvenience deposit of the seller or buyer who defaults in the settlement, and based on similar reasoning and rationale for the steps of independent claim 7, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  Therefore, independent claims 1 and 7 are not patent eligible.  
In addition, the dependent claims 2-6, and 8-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “the electronic platform, an interface module, the buyer interface, the seller interface, and the auction module” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-6, and 8-12 also are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0027792 to Smith (hereinafter referred to as Smith). 

In regards to claim 7, Smith discloses a method for auctioning of goods or services (online auction system and method that institutes a penalty/award system that encourages users to comply with auction service rules, para. 0008), the method comprising the step of: registering (auction server 100 coordinates communication between remote terminals 20, para. 0017), by an electronic platform (auction server 100 handles operation of the online auction, para. 0017), a seller for hosting an auction (login 210 of seller involves seller registering with the auction server 100 to create a seller record 140, para. 0023) and buyers for participating in the auction (if a bidder has not previously registered with the auction server, the login 305 would involve the bidder registering with the auction server 100, paras. 0040-0043); receiving, by the electronic platform (auction server 100 handles operation of the online auction, para. 0017), from a seller interface (auction server 100 coordinates communication between remote terminals 20, para. 0017), details of goods or services to be auctioning (seller 210 can login and submit an item for sale 220 by communicating item information such as a picture and written description from the remote terminal 20 over the network 40 to the auction server 100, paras. 0027-0031); scheduling and listing the auction (auction server 100 will post the item for auction 240 in an auction item record 150 and make the auction item available for viewing by potential bidders, para. 0036), by the electronic platform (auction server 100 handles operation of the online auction, para. 0017); receiving, by the electronic platform (auction server 100 handles operation of the online auction, para. 0017), from a buyer interface (auction server 100 coordinates communication between remote terminals 20, para. 0017), biddings (bidder can search posted items 310 offered for sale and use the remote terminal 20 to submit a bid 320 on the item, para. 0045-0046), and a winning bid (after the auction is completed the auction server 100 determines the winning bidder 410 and notifies them to submit payment within a predetermined time, para. 0061-0071); receiving, by the electronic platform (auction server 100 handles operation of the online auction, para. 0017), from the seller (once the seller has successfully submitted an item for sale 220, a seller deposit must be submitted 230, para. 0032-0033) and a winning buyer, an inconvenience deposit (auction server will check the deposit amount 330 for the bidder in the bidder’s record and will register the bid if the deposit amount is 135 is less than the minimum deposit amount required, para. 0046); initiating, by the electronic platform (auction server 100 handles operation of the online auction, para. 0017), a settlement of the sale of the good or service auctioned (after the auction is completed the auction server 100 determines the winning bidder 410 and notifies them to submit payment within a predetermined time, para. 0061-0071); and forfeiting, by the electronic platform (auction server 100 handles operation of the online auction, para. 0017), the inconvenience deposit of the seller (if the seller fails to ship the item within the specified time, the auction server 100 will seize the sellers deposit 492 as a penalty for nonperformance, para. 0074) or buyer who defaults in the settlement (auction server 100 would seize a bidder deposit in the event the buyer retracts a bid, para 0057).

In regards to claim 8, modified Smith discloses the method according to claim 7, wherein the method further comprises the step of: providing, by the electronic platform (auction server 100 handles operation of the online auction, para. 0017), the buyer interface for the buyers and the seller interface for the seller (auction system 10 comprises a plurality of remote terminals 20 operatively connected over a network 40 to auction server 100, para. 0015).

In regards to claim 9, modified Smith discloses the method according to claim 8, wherein the buyer interface (bidder accesses the auction system 10 through a remote terminal 20, para. 0039) shows the listing of the auction (auction server 100 would make available to the bidder on the remote terminal 20 the auction item records 150 and the remote terminal 20 and auction server 100 would be configured to display the contents of the auction item record 150 to the bidder on the remote terminal 20).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of US 7,464,057 to Cole et al. (hereinafter referred to as Cole).

In regards to claim 1, Smith discloses an electronic platform (online auction system 10 comprising remote terminals 20 connected over a network 40 to auction server 100, para. 0015, fig. 1) which on execution by a processor (auction server 100 handles operation of the online auction, para. 0017) facilitates auctioning of goods or services (online auction system and method that institutes a penalty/award system that encourages users to comply with auction service rules, para. 0008), the electronic platform comprises: a registration module (auction server 100 coordinates communication between remote terminals 20, para. 0017), upon execution by the processor (auction server 100 handles operation of the online auction, para. 0017), registers a seller for hosting an auction (login 210 of seller involves seller registering with the auction server 100 to create a seller record 140, para. 0023) and buyers for participating in the auction (if a bidder has not previously registered with the auction server, the login 305 would involve the bidder registering with the auction server 100, paras. 0040-0043); an auction module, upon execution by the processor (auction server 100 handles operation of the online auction, para. 0017), receives details of goods or services to be auctioned from a seller interface (seller 210 can login and submit an item for sale 220 by communicating item information such as a picture and written description from the remote terminal 20 over the network 40 to the auction server 100, paras. 0027-0031), advertise listing of the auction (auction server 100 will post the item for auction 240 in an auction item record 150 and make the auction item available for viewing by potential bidders, para. 0036), receive biddings from a buyer interface (bidder can search posted items 310 offered for sale and use the remote terminal 20 to submit a bid 320 on the item, para. 0045-0046), and receive a winning bid (after the auction is completed the auction server 100 determines the winning bidder 410 and notifies them to submit payment within a predetermined time, para. 0061-0071); and a settlement module, upon execution by the processor (auction server 100 handles operation of the online auction, para. 0017), receives an inconvenience deposit from the seller (once the seller has successfully submitted an item for sale 220, a seller deposit must be submitted 230, para. 0032-0033) and a winning buyer (auction server will check the deposit amount 330 for the bidder in the bidder’s record and will register the bid if the deposit amount is 135 is less than the minimum deposit amount required, para. 0046), initiate settlement of the sale of the good or service auctioned (after the auction is completed the auction server 100 determines the winning bidder 410 and notifies them to submit payment within a predetermined time, para. 0061-0071), and forfeit the inconvenience deposit of the seller (if the seller fails to ship the item within the specified time, the auction server 100 will seize the sellers deposit 492 as a penalty for nonperformance, para. 0074) or buyer who defaults in the settlement (auction server 100 would seize a bidder deposit in the event the buyer retracts a bid, para 0057).  However, Smith fails to disclose deposit the inconvenience deposit in escrow. 
Cole, in the related field of escrow services for web-based transactions, teaches deposit the inconvenience deposit in escrow (system escrows the funds entrusted to it using the escrow function provided by a financial institution such as a bank, col. 9, lines 42-63).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the auction method of Smith with the ability to deposit into escrow as taught by the escrow service of Cole.  The motivation for doing so would have been to enable the buyer and seller to conduct e-commerce business in an internet environment with relative safety for both parties (Cole, col. 7, lines 10-37).

In regards to claim 2, modified Smith discloses the electronic platform according to claim 1, and further discloses wherein the electronic platform further comprises an interface module, which upon execution by the processor (auction server 100 handles operation of the online auction, para. 0017), provides the buyer interface and the seller interface (auction system 10 comprises a plurality of remote terminals 20 operatively connected over a network 40 to auction server 100, para. 0015).

In regards to claim 3, modified Smith discloses the electronic platform according to claim 2, and further discloses wherein the buyer interface (bidder accesses the auction system 10 through a remote terminal 20, para. 0039) shows the listing of the auction (auction server 100 would make available to the bidder on the remote terminal 20 the auction item records 150 and the remote terminal 20 and auction server 100 would be configured to display the contents of the auction item record 150 to the bidder on the remote terminal 20).

In regards to claim 6, modified Smith discloses the electronic platform according to claim 2, and further discloses wherein the auction module further sends notifications to the seller and the buyers through the seller interface and the buyer interface (auction system 10 comprises a plurality of remote terminals 20 operatively connected over a network 40 to auction server 100, para. 0015), wherein the notifications are related to the bidding (auction server will notify the winning bidder 410 by email or a message directly to the bidder terminal 20, para. 0062; auction server 100 notifies the seller what the highest bid was, para. 0080).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Cole, and further in view of US 11,250,498 to Clements et al. (hereinafter referred to as Clements).

In regards to claim 4, modified Smith discloses the electronic platform according to claim 3, and further discloses wherein the buyer interface (auction server 100 would make available to the bidder on the remote terminal 20 the auction item records 150 and the remote terminal 20 and auction server 100 would be configured to display the contents of the auction item record 150 to the bidder on the remote terminal 20, para. 0045) shows the starting bid valve (examiner interpreted as “bid value”) (bidder uses the remote terminal 20 to submit a bid 320 on the item, para. 0046).  However, Smith fails to disclose wherein the buyer interface shows the starting bid valve (examiner interpreted as “bid value”), last bid value, a plurality of denomination values in the form of clickable icons, and the buyer interface permits activating one of the pluralities of denomination values
Clements in the related field of auctions for real estate, teaches wherein the buyer interface (web server generates a graphical interface 19 for the bidders to participate in the bidding process, col. 14, lines 11-18, figs. 5a-27d) shows the starting bid valve (examiner interpreted as “bid value”) (bidder may make a starting bid through graphical interface 19 shown in fig. 5b by inputting starting bid in the text box and activating icon 29 to submit the starting bid, col. 18, line 62- col. 19, line 20), last bid value (in fig. 6 bidder graphical interface 24 includes icon 26 with amount of current bid set by bidder 14 that made the last bid and icon 30 labeled “improve bid” for any bidder to make an overriding bid, col. 19, lines 20-55, figs. 5a-27d), a plurality of denomination values in the form of clickable icons (bidders graphical interface during first bidding state of bidding period 2 includes icons 38a for decreasing the bid amount and 38b for increasing the bidding amount, col. 20, lines 44-56, figs. 5a-27d), and the buyer interface permits activating one of the pluralities of denomination values (displaying in each of the bidder graphical interfaces a third activable graphics adapted to add when activated to the starting bid a bid increment to increase the value of the starting bid to generate an improved bid, col. 2, lines 57-67, figs. 5a-27d).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the auction method of Smith with the ability to display bid values and icons for a bidder to select to bid in the auction as taught by the system of Clements.  The motivation for doing so would have been to enable the bids to be improved by increment bids with the bidders able to vary the value of the increment bids via activable graphics (Clements, col. 3, lines 59-67).

In regards to claim 5, modified Smith discloses the electronic platform according to claim 3, but fails to disclose wherein the auction module receives one of the pluralities of denomination values from the buyer interface and adds one of the pluralities of denomination values to the last bid value.
Clements in the related field of auctions for real estate, teaches wherein the auction module receives one of the pluralities of denomination values from the buyer interface (bidders graphical interface during first bidding state of bidding period 2 includes icons 38a for decreasing the bid amount and 38b for increasing the bidding amount, col. 20, lines 44-56, figs. 5a-27d) and adds one of the pluralities of denomination values to the last bid value (displaying in each of the bidder graphical interfaces a third activable graphics adapted to add when activated to the starting bid a bid increment to increase the value of the starting bid to generate an improved bid, col. 2, lines 57-67, figs. 5a-27d).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the auction method of Smith with the ability to display bid values and icons for a bidder to select to bid in the auction as taught by the system of Clements.  The motivation for doing so would have been to enable the bids to be improved by increment bids with the bidders able to vary the value of the increment bids via activable graphics (Clements, col. 3, lines 59-67).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Clements.

In regards to claim 10, modified Smith discloses the method according to claim 9, wherein the buyer interface (auction server 100 would make available to the bidder on the remote terminal 20 the auction item records 150 and the remote terminal 20 and auction server 100 would be configured to display the contents of the auction item record 150 to the bidder on the remote terminal 20, para. 0045) shows the starting bid valve (examiner interpreted as “bid value”) (bidder uses the remote terminal 20 to submit a bid 320 on the item, para. 0046).  However, Smith fails to disclose wherein the buyer interface shows the starting bid valve (examiner interpreted as “bid value”), last bid value, a plurality of denomination values in the form of clickable icons, and the buyer interface permits activating one of the pluralities of denomination values
Clements in the related field of auctions for real estate, teaches wherein the buyer interface (web server generates a graphical interface 19 for the bidders to participate in the bidding process, col. 14, lines 11-18, figs. 5a-27d) shows the starting bid valve (examiner interpreted as “bid value”) (bidder may make a starting bid through graphical interface 19 shown in fig. 5b by inputting starting bid in the text box and activating icon 29 to submit the starting bid, col. 18, line 62- col. 19, line 20), last bid value (in fig. 6 bidder graphical interface 24 includes icon 26 with amount of current bid set by bidder 14 that made the last bid and icon 30 labeled “improve bid” for any bidder to make an overriding bid, col. 19, lines 20-55, figs. 5a-27d), a plurality of denomination values in the form of clickable icons (bidders graphical interface during first bidding state of bidding period 2 includes icons 38a for decreasing the bid amount and 38b for increasing the bidding amount, col. 20, lines 44-56, figs. 5a-27d), and the buyer interface permits activating one of the pluralities of denomination values (displaying in each of the bidder graphical interfaces a third activable graphics adapted to add when activated to the starting bid a bid increment to increase the value of the starting bid to generate an improved bid, col. 2, lines 57-67, figs. 5a-27d).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the auction method of Smith with the ability to display bid values and icons for a bidder to select to bid in the auction as taught by the system of Clements.  The motivation for doing so would have been to enable the bids to be improved by increment bids with the bidders able to vary the value of the increment bids via activable graphics (Clements, col. 3, lines 59-67).

In regards to claim 11, modified Smith discloses the method according to claim 10, but fails to disclose wherein the method further comprises the steps of: receiving, by the electronic platform, one of the pluralities of denomination values from the buyer interface and add the one of the pluralities of denomination values to the last bid value.
Clements in the related field of auctions for real estate, teaches receiving, by the electronic platform, one of the pluralities of denomination values from the buyer interface (bidders graphical interface during first bidding state of bidding period 2 includes icons 38a for decreasing the bid amount and 38b for increasing the bidding amount, col. 20, lines 44-56, figs. 5a-27d) and add one of the pluralities of denomination values to the last bid value (displaying in each of the bidder graphical interfaces a third activable graphics adapted to add when activated to the starting bid a bid increment to increase the value of the starting bid to generate an improved bid, col. 2, lines 57-67, figs. 5a-27d).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the auction method of Smith with the ability to display bid values and icons for a bidder to select to bid in the auction as taught by the system of Clements.  The motivation for doing so would have been to enable the bids to be improved by increment bids with the bidders able to vary the value of the increment bids via activable graphics (Clements, col. 3, lines 59-67).

In regards to claim 12, modified Smith discloses the method according to claim 10, and further discloses wherein the method further comprises the steps of: sending, by the electronic platform, notifications to the seller and the buyers through the seller interface (auction system 10 comprises a plurality of remote terminals 20 operatively connected over a network 40 to auction server 100, para. 0015) and the buyer interface, wherein the notifications are related to the bidding (auction server will notify the winning bidder 410 by email or a message directly to the bidder terminal 20, para. 0062; auction server 100 notifies the seller what the highest bid was, para. 0080). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saadat et al. (US 2014/0279451) teaches an escrow payment system for transactions.
Triola (US 7127406) teaches a method and apparatus for processing escrow transactions.
Duta (US 6865559) teaches a method and system in electronic commerce for inspection-service-based release of escrowed payments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/17/2022